Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 1 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 2 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 3 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 4 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 5 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 6 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 7 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 8 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  B Page 9 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                 B Page 10 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                 B Page 11 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                 B Page 12 of 13
Case 17-32802   Doc 97-3   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                 B Page 13 of 13
